Exhibit 99.2 4th Quarter 2015 Fourth Quarter 2015 Supplemental Financial Data Table of Contents Page Consolidated Statements of Operations 3 Funds from Operations and Adjusted Funds From Operations 4 Consolidated Balance Sheets 5 Same Store Results 8 Debt Summary 11 Summary of Apartment Communities Under Development, Land Held for Future Investment and Acquisitions/Disposition Activity 14 Capitalized Costs Summary 15 Investments in Unconsolidated Real Estate Entities 16 Net Asset Value Supplemental Information 17 Non-GAAP Financial Measures and Other Defined Terms and Tables 19 The projections and estimates given in this document and other written or oral statements made by or on behalf of the Company may constitute "forward-looking statements" within the meaning of the federal securities laws. All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected.Management believes that these forward-looking statements are reasonable; however, you should not place undue reliance on such statements.These statements are based on current expectations and speak only as of the date of such statements.The Company undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise. The following are some of the factors that could cause the Company’s actual results and its expectations to differ materially from those described in the Company’s forward-looking statements: the success of the Company’s business strategies discussed in its Annual Report on Form 10-K for the year ended December 31, 2014 and in subsequent filings with the SEC; conditions affecting ownership of residential real estate and general conditions in the multi-family residential real estate market; uncertainties associated with the Company’s real estate development and construction; uncertainties associated with the timing and amount of apartment community sales; exposure to economic and other competitive factors due to market concentration; future local and national economic conditions, including changes in job growth, interest rates, the availability of mortgage and other financing and related factors; the Company’s ability to generate sufficient cash flows to make required payments associated with its debt financing; the effects of the Company’s leverage on its risk of default and debt service requirements; the impact of a downgrade in the credit rating of the Company’s securities; the effects of a default by the Company or its subsidiaries on an obligation to repay outstanding indebtedness, including cross-defaults and cross-acceleration under other indebtedness; the effects of covenants of the Company’s or its subsidiaries’ mortgage indebtedness on operational flexibility and default risks; the Company’s ability to maintain its current dividend level; uncertainties associated with the Company’s condominium for-sale housing business, including warranty and related obligations; the impact of any additional charges the Company may be required to record in the future related to any impairment in the carrying value of its assets; the impact of competition on the Company’s business, including competition for residents in the Company’s apartment communities and for development locations; the Company’s ability to compete for limited investment opportunities; the effects of any decision by the government to eliminate Fannie Mae or Freddie Mac or reduce government support for apartment mortgage loans;the effects of changing interest rates and effectiveness of interest rate hedging contracts; the success of the Company’s acquired apartment communities; uncertainties associated with the timing and amount of asset sales, the market for asset sales and the resulting gains/losses associated with such asset sales; the Company’s ability to succeed in new markets; the costs associated with compliance with laws requiring access to the Company’s properties by persons with disabilities; the impact of the Company’s ongoing litigation with the U.S. Department of Justice regarding the Americans with Disabilities Act and the Fair Housing Act as well as the impact of other litigation; the effects of losses from natural catastrophes in excess of insurance coverage; uncertainties associated with environmental and other regulatory matters; the costs associated with moisture infiltration and resulting mold remediation; the Company’s ability to control joint ventures,properties in which it has joint ownership and corporations and limited partnerships in which it has partial interests; the Company’s ability to renew leases or relet units as leases expire; the Company’s ability to continue to qualify as a REIT under the Internal Revenue Code; and the effects of changes in accounting policies and other regulatory matters detailed in the Company’s filings with the Securities and Exchange Commission; increased costs arising from health care reform; or any breach of the Company’s privacy or information security systems.Other important risk factors regarding the Company are included under the caption “Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 and may be discussed in subsequent filings with the SEC.The risk factors discussed in Form 10-K under the caption “Risk Factors” are specifically incorporated by reference into this document. Supplemental Financial Data 2 | Page 4th Quarter 2015 Consolidated Statements Of Operations (In thousands, except per share data) - (Unaudited) Three months ended Year ended December 31, December 31, Revenues Rental $ Other property revenues Other Total revenues Expenses Property operating and maintenance (exclusive of items shown separately below) Depreciation General and administrative Investment and development(1) 33 Other investment costs (1) 66 61 Other expenses (2) - - Total expenses Operating income Interest income 10 41 Interest expense ) Amortization of deferred financing costs ) Equity in income of unconsolidated real estate entities, net Gains on sales of real estate assets, net (3) - Other income (expense), net ) ) 19 Net loss on extinguishment of indebtedness (4) - - ) ) Net income Noncontrolling interests - consolidated real estate entities - - - ) Noncontrolling interests - Operating Partnership ) Net income available to the Company Dividends to preferred shareholders ) Net income available to common shareholders $ Per common share data - Basic (5) Net income available to common shareholders $ Weighted average common shares outstanding - basic Per common share data - Diluted (5) Net income available to common shareholders $ Weighted average common shares outstanding - diluted See Notes to Consolidated Financial Statements on page 6 Supplemental Financial Data 3 | Page 4th Quarter 2015 Funds From Operations And Adjusted Funds From Operations (In thousands, except per share data) - (Unaudited) A reconciliation of net income available to common shareholders to funds from operations and adjusted funds from operations available to common shareholders and unitholders is provided below. Three months ended Year ended December 31, December 31, Funds From Operations Net income available to common shareholders $ Noncontrolling interests - Operating Partnership Unitholders 44 45 Depreciation on consolidated real estate assets, net (6) Depreciation on real estate assets held in unconsolidated entities Gains on sales of depreciable real estate assets - - ) ) Noncontrolling interest share of gains on sales of depreciable real estate assets - - - Non-cash impairment charge on depreciable real estate - - Funds from operations available to common shareholders and unitholders (A) $ Funds from operations available to common shareholders and unitholders - core operations (B) $ Funds from operations available to common shareholders and unitholders - condominiums - - Funds from operations available to common shareholders and unitholders (A) $ Adjusted Funds From Operations Funds from operations available to common shareholders and unitholders (A) $ Annually recurring capital expenditures ) Periodically recurring capital expenditures ) Non-cash straight-line adjustment for ground lease expenses Net loss on early extinguishment of indebtedness - - Noncontrolling interest share of net loss on early extinguishment of indebtedness - - - ) Adjusted funds from operations available to common shareholders and unitholders (7) (C) $ Adjusted funds from operations available to common shareholders and unitholders - core operations (7) (D) $ Adjusted funds from operations available to common shareholders and unitholders - condominiums (7) - - Adjusted funds from operations available to common shareholders and unitholders (7) (C) $ Per Common Share Data - Diluted Funds from operations per share or unit, as defined (A÷E) $ Funds from operations per share or unit - core operations (B÷E) $ Adjusted funds from operations per share or unit, as defined (7) (C÷E) $ Adjusted funds from operations per share or unit - core operations (7) (D÷E) $ Dividends declared $ Weighted average shares outstanding (8) Weighted average shares and units outstanding (8) (E) See Notes to Funds from Operations and Adjusted Funds from Operations on page 6 Supplemental Financial Data 4 | Page 4th Quarter 2015 Consolidated Balance Sheets (In thousands, except per share data) December 31, December 31, (Unaudited) Assets Real estate assets Land $ $ Building and improvements Furniture, fixtures and equipment Construction in progress Land held for future investment Less: accumulated depreciation ) ) Assets held for sale, net of accumulated depreciation of $207 at December 31, 2014 - Total real estate assets Investments in and advances to unconsolidated real estate entities Cash and cash equivalents Restricted cash Deferred financing costs, net Other assets Total assets $ $ Liabilities, redeemable common units and equity Indebtedness $ $ Accounts payable, accrued expenses and other Investments in unconsolidated real estate entities Dividends and distributions payable Accrued interest payable Security deposits and prepaid rents Total liabilities Redeemable common units Commitments and contingencies Equity Company shareholders' equity Preferred stock, $.01 par value, 20,000 authorized: 8 1/2% Series A Cumulative Redeemable Shares, liquidation preference $50 per share, 868 shares issued and outstanding 9 9 Common stock, $.01 par value, 100,000 authorized: 54,632 and 54,632 shares issued and 54,012 and 54,509 shares outstanding at December 31, 2015 and 2014, respectively Additional paid-in-capital Accumulated earnings Accumulated other comprehensive income (loss) ) ) Less common stock in treasury, at cost, 706 and 207 shares at December 31, 2015 and 2014, respectively ) ) Total Company shareholders' equity Noncontrolling interests - consolidated real estate entities - Total equity Total liabilities, redeemable common units and equity $ $ Supplemental Financial Data 5 | Page 4th Quarter 2015 Notes to Consolidated Financial Statements And Reconciliation of Funds From Operations and Adjusted Funds From Operations (In thousands) 1) Investment and development expenses include investment group expenses, development personnel and associated costs not allocable to development projects.Other investment costs primarily include land carry costs, principally property taxes and assessments. 2) Other expenses in 2014 included $1,066 related to the upgrade of the Company’s operating and financial software systems, casualty losses of $750 and non-cash impairment expenses of $450 to write down a commercial property. 3) In 2015, the Company sold a retail asset and recognized a gain of $1,773.Additionally in 2015, gains on sales of real estate assets included state tax expense of $298 related to an asset sale.In 2014, the Company also sold a portion of a retail asset and recognized a gain of $281. In 2014, the Company classified three communities, containing 645 units, as held for sale, including one community containing 308 units in Houston, Texas and two communities containing 337 units in New York, New York. These communities were sold in the second and third quarters of 2014, and the Company recognized gains on sales for the year ended December 31, 2014 of $187,825 ($163,751 net of noncontrolling interest). The Company determined that these communities did not meet the criteria for discontinued operations reporting and, accordingly, the results of operations and gains on sales of the communities were included in continuing operations.The revenues, expenses and net income, including gains on sales of real estate assets and losses on early extinguishment of indebtedness, associated with these three communities in 2014 were as follows: Year ended December 31,2014 Revenues Rental $ Other property revenues Total revenues Property operating and maintenance expenses ) Net operating income Other expenses Depreciation ) Interest ) Amortization of deferred financing costs ) Net loss on extinguishment of indebtedness ) Total other expenses ) Gains on sales of real estate assets Net income $ Net income, net of noncontrolling interest $ For the three months and year ended December 31, 2014, the Company recognized aggregate gains on condominium sales activities of $683 and $2,264, respectively. 4) In January 2015, the Company refinanced its unsecured lines of credit and term loan facilities. In connection with the refinancing, the Company recognized an extinguishment loss of $197 related to the write-off of a portion of unamortized deferred loan costs. In 2014, the Company recognized extinguished losses of $18,357, or $16,620 net of noncontrolling interest, related to prepayment premiums and the write off of unamortized loans associated with the prepayment of secured mortgage indebtedness in conjunction with apartment community sales.
